ALLEN, J.
An independent- contractor was performing work for a corporation upon the premises of the said corporation by virtue of a contract between such nidependent contractor and such corporation, owner of the said premises. Both the owner of the premises and the independent contractor had complied with the Workmen’s Compensation Act. An employe of the independent contractor having been injured in the course of his employment by the alleged negligence of the owner of the premises applies for and accepts compensation under the Workmen’s Compensation Act and later, brings a personal injury action against the owner of the prem*11ises. The owner of the premises plead as a complete defense the compliance with the Compensation Act by itself and the independent contractor and the acceptance of compensation by the employe. „
„ Held: That under Section 1465-61 (3), General Code, the owner of the premises is not the employer of the said employe where the independent contractor has paid into the State Insurance fund the amount of premium determined and fixed by the Industrial Commission of Ohio for his employment or occupation.
Judgment affirmed.
Marshall, C. J., Jones, Matthias, Day and Conn, JJ., concur.